J   -A30023-19

    NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

     IN RE: WILLIAM MCCRUM, AN              :   IN THE SUPERIOR COURT OF
     INCAPACITATED PERSON                             PENNSYLVANIA      :




    APPEAL OF: ANNA MCCRUM


                                            :   No. 1035 MDA 2019

                  Appeal from the Order Entered May 22, 2019
     In the Court of Common Pleas of Huntingdon County Orphans' Court
                                at No(s): 2019-17


BEFORE:     DUBOW, J., NICHOLS, J., and COLINS, J.*


DISSENTING STATEMENT BY COLINS, J.:                      FILED JUNE 30, 2020

        I must dissent from the well -written Memorandum of the majority. This

matter underscores the tragedy of dementia as well as the onerous decision -

making burden placed upon our Commonwealth's trial judges. Mrs. McCrum,

Appellant, obviously cares about her husband of over twenty years, but she

can no longer care for him. Since the guardianship order does not include         a


no    visitation provision, I would vacate and remand to the trial court with

instructions that Appellant be permitted one hour per week of supervised

visitation, subject to the rules of the facility. If Appellant becomes obstructive,

or otherwise violates the rules of the facility, the guardians shall notify the

trial court and visitation rights shall be terminated.